Citation Nr: 1632588	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  13-31 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.  

2.  Entitlement to service connection for a right shoulder disorder.  

3.  Entitlement to service connection for bilateral foot disorder.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from November 1981 to November 1982.  Thereafter, she had unverified periods of ACDUTRA and inactive duty training (INACDUTRA) as a member of the Army Reserve until approximately September 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Newark, New Jersey.  In May 2016, the appellant testified before a Veterans Law Judge seated at the RO.  A transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for disabilities of the bilateral shoulders and feet.  At her May 2016 Board hearing, she denied receiving any VA treatment following her separation from service, but did report recent private treatment from unknown sources.  She specifically reported receiving treatment to her right shoulder, a disability of which is before the Board, along with other unspecified disabilities.  

VA has a duty to assist a claimant in obtaining private treatment records pertinent to a pending claim.  See 38 U.S.C.A. § 5103A.  While private treatment records were previously obtained by the RO, the last such records were obtained in 2011, five years ago.  As the appellant has reported pertinent treatment in the past year to two years, remand is required in order for this evidence to be obtained and considered prior to adjudication.  

Next, the Board notes that upon review of the service treatment records, the appellant had previously reported shoulder strains during her service as a member of the Reserve between 1981 and 2001.  A March 1993 statement from a private physician, L.F., M.D., indicated that the appellant was receiving treatment for acute back and shoulder strains.  A September 2000 periodic physical examination was negative for any musculoskeletal abnormalities.  On an addendum to the examination, however, bilateral shoulder pain was reported.  This was attributed to a cervical strain in 1993.  

On a concurrent Report of Medical History, she reported a history of shoulder pain.  As such, it becomes necessary to obtain the appellant's service personnel records, to determine her periods of active duty, if any, as well as of active duty for training and/or inactive duty training, as the nature and duration of her service is relevant to her service connection claims.  See 38 U.S.C.A. §§ 101, 1110, 1131.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the appellant's service personnel records from the appropriate source(s), to include any dates of active duty, active duty for training, and/or inactive duty training.  If no such records are available, that fact must be noted for the record.  

2.  Contact the appellant and request full names and other contact information for any private care providers who have treated her for shoulder or foot disorders since service.  

After any necessary consent and authorization for release of medical records has been obtained, request treatment records from all parties indicated by the appellant and associate them with the record.  Any negative reply received from any requested source must be noted for the record.  

She should be advised that she may submit any private treatment records to VA in lieu of providing the necessary consent and authorization.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the appellant's pending claims in light of any additional evidence added to the record.  

If any benefit sought on appeal remains denied, the appellant and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

